Title: To John Adams from Mercy Otis Warren, 4 August 1814 to 11 August 1814
From: Warren, Mercy Otis
To: Adams, John


				
					
					Plymth. Ms. August 4th 1814
				
				Yours my dear Sir, of the 15th Ulto: is in the same stile of partial friendship which I witnessed many years ago.—If the author of the Group ever deserved half the encomiums which you have lavished on her talents, it ought to be rescued from oblivion.—I know of no one living who can or will do this but yourself.—You expressed a wish in yours to have your memory refreshed.—In consequence of which I inclose a list of the Dramatis Personæ with their original names.—This little work was committed to the press by yourself the winter before Lexington battle.—Since that period (I am sorry to confirm your assertion, that you “have not been at Plymouth since the year 1774;”) Since that period I have not had the pleasure of seeing you at the Plymouth fire-side. May not this yet be done once more before time closes upon us, where we may converse on the “puny race of Idolaters of mammon in the present generation,” and compare them with the characters who acted with yourself when you obtained an emancipation from the yoke of foreign slavery, for this thoughtless, thankless race, that are continually abusing that glorious effort, and are endeavoring to blast the names and memory of those who atchieved this mighty work.—Your observations and recollections, with a few of mine which are still retained, might make a curious conversation.I hope the thread of your life and the powers of your mind may be drawn out as far as you can wish, beyond the day which gives peace to the United States.—Whether it is or not, I rejoice to see your pious resignation to the will of him, who protracts out time, I trust, for wise and benevolent purposes.—You observe that “France is humbled & Napoleon is banished.”—Could I look into your bosom I think I should see curious reflections, though you say nothing further.—Will things remain thus?—I say no. There are seeds of other revolutions, which in a few short years or months may pour out torrents of blood & misery on a guilty world.—You have a right to forbid Cassandra and every other busy genius from troubling their friends with their imaginary evils or conjectures.I will now call another theme and pray that you may soon have letters from your Son, gratifying indeed to his friends & to his country.—August 11th. Thus far had I written with design to send off by post on the ensuing day, which brought me a billet from Mrs Adams introducing a part of your amiable family whom I met with the usual cordiality which ever warms my bosom on the sight of a friend.—But I own myself now a little mortified at their sudden departure.—I expected that their visit would have been protracted two or three days longer & am a little curious to know what hastened their return. Was it the hostile attitude in which they found the ancient town of Plymouth,—or did I not succeed in my endeavour to make them as happy as possible, with faded talents in a feeble fabric?—Whatever was the cause I must regret it, but shall never cease to love the children of my friends, so long as I find them worthy, good, and amiable.—Tell my dear Mrs. Adams that I cannot relinquish the hope of one visit more to / Yr honoured Friend / & Hble. Servt
				
					M Warren
				
					
				
			